Citation Nr: 0937020	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  01-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastritis, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder (other than gastritis), including 
as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in August 2005 and October 2008 for 
further development.  

The Veteran presented testimony at a Board hearing in March 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Veteran appears to have raised an issue of entitlement to 
a total disability rating due to individual unemployability 
based upon service-connected disability (TDIU).  This issue, 
which has not been developed and adjudicated by the RO, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed gastritis is due to the 
effects of involuntary use of alcohol attributable to 
service-connected PTSD.

2.  A chronic gastrointestinal disorder (other than 
gastritis) was not manifested during the Veteran's active 
duty service or for many years after service, and is not 
shown to be related to service or proximately due to service-
connected disability.




CONCLUSIONS OF LAW

1.  Gastritis is proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.310 (2008); Allen (William F.) v. Principi, 237, F.3d. 1368 
(Fed. Cir. 2001).

2.  A chronic gastrointestinal disorder other than gastritis 
was not incurred in or aggravated by the Veteran's active 
service, nor is secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a gastrointestinal 
disability claimed as gastroenteritis.  Notably, the Veteran 
was treated for "'chronic' gastroenteritis, possible 
neurogenic in origin," during service.  In January 2007, a 
VA Compensation and Pension (C&P) examiner found that the 
Veteran was currently diagnosed with gastritis and not 
chronic gastroenteritis.

The Veteran initially raised a claim of service connection 
for gastroenteritis on a direct basis.  In other words, he 
argued that his gastrointestinal disorder first manifested in 
service or was otherwise related to service.  At his hearing 
in March 2005, the Veteran claimed that his gastrointestinal 
disorder was proximately due to PTSD, for which a service 
connection claim had been pending at the time.  The Veteran 
was subsequently awarded service connection for PTSD.

The Board recognizes that the Veteran is a lay claimant 
without medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As noted in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), VA must determine the scope of a claim pursued 
by a lay claimant which includes any diagnosis that may 
reasonably be encompassed by the claimant's description of 
the claim, the reported symptoms, and the other information 
of record.  Based upon review of the entire evidentiary 
record, the Board determines that the Veteran seeks service 
connection for his gastrointestinal symptoms however 
diagnosed or caused.

The basic wartime service connection entitlement statute is 
set forth in 38 U.S.C.A. §§ 1110.  Section 1110 reads as 
follows:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the 
active military, naval, or air service, during a 
period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided 
in this subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse of 
alcohol or drugs.

The language of this statute which states "no compensation 
shall be paid if the disability is a result of the veteran's. 
abuse of alcohol or drugs..." arises from an amendment to 
38 U.S.C.A. § 1110 by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st 
Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 
2374, 2702.  This amendment applies only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  The current 
claim on appeal was filed after October 31, 1990.

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty 
if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient 
to cause disability to or death of the user; 
drug abuse means the use of illegal drugs 
(including prescription drugs that are 
illegally or illicitly obtained), the 
intentional use of prescription or non-
prescription drugs for a purpose other than 
the medically intended use, or the use of 
substances other than alcohol to enjoy their 
intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id.  1377-78.  In other 
words, the Allen Court determined that the language of 
section 1110 reflected a Congressional intent that the cause 
of the alcohol-related disability determined whether the 
alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is service-connected for PTSD, which is a non-
willful service-connected disorder.  In pertinent part, a VA 
C&P examiner in January 2007 provided the following opinion:

EXTENT TO WHICH DISORDERS OTHER THAN PTSD ARE 
INDEPENDENTLY RESPONSIBLE FOR IMPAIRMENT IN 
PSYCHOSOCIAL ADJUSTMENT/LIFE QUALITY:
[The Veteran's] mood symptoms and alcohol use 
was clearly is [sic] a means of coping with 
PTSD sx.  Vet has no family h/o depression and 
never tried alcohol prior to service.

Additionally, another VA C&P examiner in January 2007 
provided opinion that the Veteran manifested gastritis, which 
is an inflammation of the lining of the stomach often 
associated with alcohol (ETOH) use.

Based upon review of the record, the Board finds sufficient 
evidence to grant service connection for gastritis as due to 
the effects of involuntary use of alcohol attributable to 
service-connected PTSD.  Accordingly, service connection is 
granted for the diagnosis of gastritis.

With respect to the diagnosis of gastroenteritis, the Veteran 
testified in March 2005 to having stomach problems and 
nervousness since he came back from Vietnam.  He stated that 
he first received treatment for stomach problems right after 
he got out of service; but his wife corrected him, stating 
that he saw the family doctor on emergency leave prior to 
discharge from service.  

The Veteran's service treatment records do not reflect any 
findings attributed to gastroenteritis or any other stomach 
problem.  However, an April 1970 private physician statement 
stated that the Veteran complained of a two week history of 
stomach pains.  The Veteran reported that they began while in 
service in Vietnam and that it was associated with diarrhea.  
The Veteran also reported that his stomach hurt whenever he 
ate.  The examiner offered a diagnosis of "chronic" 
gastroenteritis, possible neurogenic in origin.  A June 1970 
separation examination yielded normal findings.  The Veteran 
also completed a Report of Medical History in conjunction 
with the examination, wherein he denied having had any 
stomach, liver, or intestinal trouble; or any nervous trouble 
of any sort.

Post-service, in May 1976, the Veteran sought private 
hospital treatment for symptoms of substernal chest pain 
worsened with deep breathing and coughing in conjunction with 
cold symptoms.  No history of diarrhea symptoms was noted.  
An upper GI series of x-rays was significant only for mild 
prolapse of the gastric mucosa into the duodenal bulb of 
uncertain clinical significance.

In March 1991, the Veteran sought treatment for chest pain.  
He reported a history of occasional reflux symptoms.  
Otherwise, his gastrointestinal history was negative for 
peptic ulcer disease, gallbladder disease, food intolerance 
or change in bowel habits.  The Veteran was not diagnosed or 
treated for any gastrointestinal disability at the time.  

In May 1999, the Veteran sought treatment at the Baptist 
Regional Medical Center for complaints of fever and abdominal 
pain.  He had a recent emergency room visitation wherein he 
was placed on Cipro for a possible bloodstream infection, and 
the Veteran reported diarrhea symptoms since that time.  The 
Veteran was assessed with sepsis by history, febrile illness 
of unknown etiology, headache of unknown etiology and 
dehydration.

In March 2000, the Veteran was again admitted to Baptist 
Regional Medical Hospital due to the onset of lower chest 
pain with spitting up blood tinged sputum versus emesis.  The 
Veteran denied GI symptoms of peptic ulcer disease, 
gallbladder disease or change in bowel habits.  The examiner 
noted that the chest pain may be gastrointestinal in nature.  
A chest x-ray was normal.  An upper endoscopy with biopsy 
returned diagnoses of moderate to severe nonerosive 
gastritis, status post biopsy for urease and histology; mild 
nonerosive duodenitis; and mild gastroesophageal reflux 
disease (GERD) changes.

An April 2002 correspondence from Dr. T.M. reflects a history 
of treating the Veteran for non-erosive gastritis with mild 
GERD changes in 2000.  

Thereafter, VA clinical records reflect a history of the 
Veteran being positive for H. Pylori AB successfully treated 
with Ranitidine.

The Veteran underwent a VA examination in January 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that there had been 
something wrong with his stomach since Vietnam.  He variously 
reported "episodic" diarrhea and stomach upset "over the 
years," and reported a current diagnosis of gastritis which 
he treated with Tums.  However, the Veteran otherwise 
described current weekly episodes of diarrhea several times a 
week which occurred after eating meals.  The examiner noted 
the April 1970 correspondence from the Veteran's private 
physician, the Veteran's normal separation examination, and a 
negative post-service history for gastrointestinal bleeding 
or diarrhea complaints or treatment.  The examiner found no 
evidence substantiating chronic diarrhea disability since 
service, and indicated that diarrhea episodes may be 
associated with alcohol intake.  The examiner diagnosed the 
Veteran with chronic gastritis, and found that there was no 
evidence from the records or from the Veteran's history of 
chronic gastroenteritis.

With regards to the Veteran's claim for service connection 
for chronic gastrointestinal disability (other than 
gastritis) on a direct basis, the Board finds that there is 
some probative evidence that the Veteran had chronic 
gastroenteritis during service, based upon the April 1970 
diagnosis by a private physician.  However, the one time 
treatment and absence of any similar postservice diagnosis or 
treatment covering a time period of over 30 years diminishes 
the probative value of the "chronic" aspect of the 
diagnosis.  

The service treatment records otherwise fail to reflect any 
findings attributed to a stomach or gastrointestinal 
disability.  When the Veteran sought treatment in April 1970, 
the Veteran only reported a two week history of stomach 
pains.  In June 1970, the Veteran denied ever having any 
stomach, liver, or intestinal trouble; or any nervous trouble 
of any sort; and his separation examination yielded normal 
findings.  The next pertinent treatment record, dated May 
1976, did not mention diarrhea symptoms and an upper GI 
series of x-rays was essentially normal.

The next relevant post service evidence of a gastrointestinal 
disability is dated May 1999 (29 years after service), at 
which time the Veteran complained of fever and abdominal 
pain.  It was not until May 2000 that the Veteran underwent 
an upper endoscopy with biopsy which yielded findings of 
moderate to severe nonerosive gastritis, status post biopsy 
for urease and histology; mild nonerosive duodenitis; and 
mild gastroesophageal reflux disease (GERD) changes.

The Board recognizes that the Veteran was treated for 
gastroenteritis in service.  However, the Veteran himself 
described his symptoms as resolved at the time of the June 
1970 separation examination, at which time examination was 
normal.  Importantly, the January 2007 VA C&P examiner, based 
upon review of the record including the April 1970 treatment 
record, provided opinion that there was no evidence of a 
chronic gastroenteritis disability.  This examination report, 
which discussed the relevant treatment history spanning many 
decades, holds greater probative value than the April 1970 
private treatment record and lay contentions on appeal.  The 
probative value is further bolstered by the fact that there 
is no postservice diagnosis of gastroenteritis.

The Board acknowledges that the Veteran and his spouse are 
competent to describe symptoms such as stomach upset and 
diarrhea.  As held above, the Board awards service connection 
for gastritis which he describes as causing some of his GI 
symptoms.  However, the Board must note that the Veteran's 
description of diarrhea symptoms in inconsistent and 
unreliable.  For example, the Veteran specifically denied 
stomach problems upon his separation from service which is 
entitled to significant probative value as the statement was 
made contemporaneous in time to the time period in question.  
Furthermore, his reference to records from Baptist Memorial 
Hospital and Marymount Hospitals as supporting his claims is 
not reliable, as none of these records reflect treatment for 
diarrhea symptoms caused by gastroenteritis.

Additionally, the lack of any post-service medical records 
covering many decades since service fails to confirm a 
diagnosis of gastroenteritis.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the overall credibility of the Veteran's 
assertions are called into question with his March 2005 
testimony regarding the presence of shrapnel in the left 
shoulder related to combat in service.  There is no evidence 
supporting this assertion.  To the contrary, an x-ray 
examination of the left shoulder in December 2002 did not 
describe any shrapnel residuals, which tends to impeach the 
overall assertions of the Veteran.

Overall, the Board finds that a gastrointestinal disability 
other than gastritis, to include gastroenteritis, was not 
manifested during the Veteran's active duty service or for 
many years after service, and is not shown to be related to 
service.  Regarding the Veteran's contention that his current 
disability (other than gastritis) is secondarily related to 
his service-connected PTSD, the Board finds that the Veteran 
has submitted no medical evidence to support that contention.  
Although the Veteran and his spouse are competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the Veteran or his spouse currently 
possesses a recognized degree of medical knowledge that would 
render their opinions on medical diagnoses or causation 
competent.  Therefore, the Board may not rely on the opinion 
of the Veteran and his spouse to provide the necessary nexus 
between his service connected disability and his 
gastroenteritis. 

With no competent medical evidence to support this 
contention, the Board finds that the claim for service 
connection for a chronic gastrointestinal disability (other 
than gastritis) on a secondary basis is also not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for chronic gastrointestinal 
disability (other than gastritis), to include as secondary to 
his service-connected PTSD, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting in full the claim of 
service connection for gastritis.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed on this 
issue.

With respect to the remaining aspects of the claim, the RO 
provided the appellant pre-adjudication notice by a letter 
dated February 2001 on the direct service connection claim 
for chronic gastrointestinal disability (other than 
gastritis) which substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), by 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

During the appeal, the Veteran raised a secondary service 
connection theory.  This case was remanded in October 2008 to 
provide VCAA notice on this issue.  In January 2009, the RO 
provided VCAA notice on the secondary service connection 
theory, and the claim was readjudicated in a May 2009 
supplemental statement of the case.  Thus, any timing defects 
to the notice were cured.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Overall, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
examinations in January 2007, and afforded the appellant the 
opportunity to give testimony before the Board.  The record 
reflects that the Veteran filed a disability claim with the 
Social Security Administration due to a back disability.  It 
is not contended or otherwise shown that such records have 
any relevance to a gastrointestinal disability.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  




ORDER

Service connection for gastritis is granted.

Service connection for chronic gastrointestinal disorder 
other than gastritis is denied.  



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


